Case 21-10273-lrc      Doc 13     Filed 03/28/21 Entered 03/28/21 21:54:13              Desc Main
                                  Document      Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               NEWNAN DIVISION

IN RE:                                      :
                                            :        CASE NO. 21-10273-LRC
JOHN RONALD LONG                            :        CHAPTER 13
                            DEBTOR.         :

                        OBJECTION TO CONFIRMATION

     COMES NOW, The Money Source Inc. (“Movant”), who holds a secured lien on Debtor’s
real property known as 80 Creekside Way, Newnan, GA 30265, and objects to confirmation of
Debtor’s proposed Chapter 13 Plan on the grounds that it does not comply with the provisions of
11 U.S.C. § 1322, 11 U.S.C. §1325 and 11 U.S.C. §506. In particular, Movant objects to
Debtor’s proposed Chapter 13 Plan on the following grounds.
                                                1.
     Movant is in the process of filing a Proof of Claim in the approximate amount of
$237,288.73, including estimated pre-petition arrears in the amount of $20,325.29.
                                                2.
     Debtor’s Chapter 13 Plan as proposed fails to provide for curing the pre-petition arrearage
owed to Movant during a reasonable period of time.
                                                3.
     Debtor's Chapter 13 Plan as proposed understates the amount of the prepetition arrears
owed to Movant at the time of filing.
                                                4.
     Debtor’s Chapter 13 Plan’s projected monthly arrearage payment is insufficient to protect
Movant’s interest.
                                                5.
     Movant reserves the right to object to confirmation of Debtor’s Chapter 13 Plan if Debtor
fails to make ongoing direct post-petition mortgage payment as required by Debtor’s proposed
Chapter 13 Plan.
Case 21-10273-lrc      Doc 13     Filed 03/28/21 Entered 03/28/21 21:54:13           Desc Main
                                  Document      Page 2 of 3



                                                6.
     Upon information and belief, Debtor’s Chapter 13 Plan is not feasible.
                                                7.
     Debtor’s Chapter 13 Plan is not in the best interest of Debtor and Creditors.


     WHEREFORE, Movant hereby objects to confirmation of the Debtor’s Chapter 13 Plan,
and requests that the Court decline to approve Debtor’s Chapter 13 plan and grant such
additional relief as the Court deems just and proper.



                                                     /s/Chad R. Simon
                                                     Chad R. Simon
                                                     Georgia Bar No. 646919
                                                     Bonial & Associates
                                                     Chad R. Simon
                                                     Managing Georgia Attorney
                                                     P.O. Box 80727
                                                     Atlanta, GA 30366
                                                     (770) 856-9046
 Case 21-10273-lrc       Doc 13     Filed 03/28/21 Entered 03/28/21 21:54:13            Desc Main
                                    Document      Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Objection to Confirmation has been
furnished by Electronic Mail or regular U. S. Mail to all parties listed below on this 28th day of
March, 2021.

John Ronald Long
80 Creekside Way
Newnan, GA 30265-6064

Dan Saeger
Saeger & Associates, LLC
Suite D
706 S Thornton Ave
Dalton, GA 30720

Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303

                                                     /s/ Chad R. Simon
                                                     Chad R. Simon
                                                     Georgia Bar No. 646919

Bonial & Associates
Post Office Box 80727
Atlanta, GA 30366
(770) 856-9046
